Exhibit 10.20

 

August 28, 2008

 

Mr. Carl Mills

[HOME ADDRESS]

 

Subject:     Transition Agreement

 

Dear Carl:

 

This letter sets forth our agreement (the “Transition Agreement”) regarding your
transition and separation from employment with QuickLogic Corporation
(“QuickLogic”).

 

1.                                       TERMINATION OF EMPLOYMENT.  Your
employment with QuickLogic will terminate on the earlier of (a) the date you
commence employment with another employer or begin work as a consultant on an
engagement that requires at least 30 hours of work per week and is scheduled to
last at least three months (“Employment”); (b) the date that your replacement as
Chief Financial Officer at QuickLogic commences employment with the company,
unless QuickLogic requests and you agree to remain employed for a short
transition period to assist the new Chief Financial Officer in the assumption of
his or her duties, in which case the end of that transition period; or
(c) immediately upon written notice by you or QuickLogic (your “Termination
Date”).  Under any of these scenarios, the termination of your employment will
be reflected on QuickLogic’s personnel records as a voluntary resignation.

 

2.                                       DUTIES, COMPENSATION, AND BENEFITS
PRIOR TO TERMINATION DATE.  During the period before your Termination Date, you
will continue to perform your job duties as QuickLogic’s Chief Financial Officer
under the supervision and direction of QuickLogic’s Chief Executive Officer
and/or Board of Directors and continue to receive your existing compensation and
benefits.  In the event you agree to remain employed for a short transition
period to assist the new Chief Financial Officer in the assumption of his or her
duties as set forth in Section 1(b) above, you will be given the title of Vice
President, Business Development, and continue to report directly to QuickLogic’s
Chief Executive Officer throughout the agreed upon transition period.

 

3.                                       ACCRUED SALARY; HEALTH-INSURANCE
COVERAGE; STOCK OPTIONS.  Upon your Termination Date, QuickLogic will pay to you
all accrued salary earned as of your Termination Date, less applicable payroll
tax withholding and deductions.  On the

 

--------------------------------------------------------------------------------


 

date which is the earlier of your Termination Date or March 13, 2009, you will
also receive a lump-sum payment equal to (a) the difference between an annual
base salary of $200,000 (the “Adjusted Salary”) and your current base salary of
$175,000, ratably adjusted for the period from January 1, 2008, to such date
plus (b) the difference between the 2008 incentives earned based on target
incentive compensation of $80,000 compared with current target incentive
compensation of $75,000 per year, less applicable payroll tax withholding and
deductions.  If your Termination Date is after March 13, 2009, you will also
receive a lump sum payment equal to (a) the difference between the Adjusted
Salary and your current base salary plus (b) the difference between 2009
incentives earned based on target incentive compensation of $80,000 compared
with your current target incentive compensation of $75,000 per year, ratably
adjusted for the period from March 14, 2009 to your Termination Date, less
applicable payroll tax withholding and deductions, on your Termination Date, but
in no event later than March 13, 2010. In addition, you will receive notice of
your right to continue your health-insurance coverage pursuant to COBRA. 
Vesting of your outstanding QuickLogic stock options will cease as of your
Termination Date, any unvested options will expire as of that time, and any
vested options must be exercised in accordance with the terms of your applicable
option agreements.

 

4.                                       SEPARATION PAYMENTS AND BENEFITS. 
Although QuickLogic has no policy or procedure requiring any separation payment
and benefits, in exchange for your acceptance of this Transition Agreement and
compliance with your obligations under it and, after your Termination Date, your
execution of a Supplemental Release of Claims in the form evidenced by Appendix
A to this Transition Agreement, QuickLogic will provide you with the following
separation payments and benefits:

 

a.                                       Severance pay and benefits.  You will
receive severance pay consisting of your Adjusted Salary and quarterly variable
incentive pay of $20,000 pro-rated for the period from your Termination Date to
the date on which you commence Employment or six months after your Termination
Date, whichever is earlier, less applicable payroll tax withholding and
deductions.  For the same severance period, you will receive reimbursement of
your COBRA premiums (assuming you have elected COBRA continuation of your
health-insurance coverage).  Your severance pay and your COBRA-premium
reimbursement will be payable in accordance with QuickLogic’s regular payroll
schedule commencing on the first payroll date after the Effective Date of your
Supplemental Release of Claims.  You will notify QuickLogic if you commence
Employment with another employer prior to the expiration of this transition
period.  If you fail to notify QuickLogic of such Employment, you will repay to
QuickLogic the amount of Adjusted Salary and COBRA-premium reimbursement that
you received since the date that such Employment commenced. If on March 13,
2009, you have not commenced Employment and have not received six months of
severance payments and COBRA-premium reimbursement as described above, you will
receive on March 13,

 

2

--------------------------------------------------------------------------------


 

2009 a lump sum payment equal to the difference between six months of such
severance pay and COBRA-premium reimbursement and any such severance pay and
COBRA-premium reimbursement you have already received.

 

b.                                      Incentive Payments.  You will receive
incentive payments for the quarter in which your Termination Date occurs,
pro-rated to your Termination Date.  The incentive payments will be made after
the Effective Date of the Transition Agreement as set forth below, be payable in
accordance with QuickLogic’s regular payroll schedule, and be paid less standard
payroll deductions and withholdings.  Payments will be based on the formula
approved for 2008 executive bonus and variable incentive compensation to be paid
in accordance with the 2005 Executive Bonus Plan.

 

5.                                      OUTPLACEMENT SUPPORT.  You will receive
executive outplacement and job search support in an amount not to exceed
$15,000.

 

6.                                      EMPLOYMENT REFERENCES.  You will refer
all employment reference inquiries to QuickLogic’s Vice President of Human
Resources and Development, who will confirm the dates of your employment and
positions held or to E. Thomas Hart, QuickLogic’s Chief Executive Officer, whom
you have authorized to provide a general reference.

 

7.                                       RETURN OF COMPANY PROPERTY.  By no
later than your Termination Date, you will return to QuickLogic all company
property and documents (originals and copies) in your possession or control,
including, but not limited to, files, notes, memoranda, correspondence, records,
reports, financial information, computer-recorded information, tangible
property, credit cards, entry cards, and identification badges and keys; and any
other materials of any kind that contain or embody any proprietary or
confidential material (originals and copies) belonging to QuickLogic.

 

8.                                       INTERNAL REVENUE CODE SECTION 409A. 
Notwithstanding any other provision of this Transition Agreement, if a delay in
making any payment or providing any benefit under this Transition Agreement is
required by Internal Revenue Code Section 409A and any Treasury Regulations, and
IRS guidance thereunder, or necessary in our good faith judgment, to avoid you
incurring additional tax under Section 409A, such payments or benefits shall not
be paid or provided until the end of six months following your Termination Date
in accordance with Code Section 409A.

 

9.                                      CONFIDENTIAL AND PROPRIETARY
INFORMATION.  You will continue to maintain the confidentiality of all
confidential and proprietary information of QuickLogic and will continue to
comply with the terms and conditions of your Employment Proprietary Information,
Invention & Arbitration Agreement (the “Employment Agreement”), a copy of which
is attached to this Transition Agreement as Appendix B.

 

3

--------------------------------------------------------------------------------


 

10.                                NON-SOLICITATION.  For a period of 12 months
immediately following the Effective Date of this Transition Agreement, you will
not, either directly or indirectly, solicit, induce, recruit or encourage any of
QuickLogic’s employees or consultants to leave their employment, or attempt to
do so, either for yourself or any other person or entity.

 

11.                               NON-DISPARAGEMENT.  You will not disparage
QuickLogic, its business, or its products, or its directors, shareholders, and
employees, provided that you will respond truthfully to any questions, inquiry,
or request for information when required by legal process.  QuickLogic agrees,
through its officers and directors, that it will not make any voluntary
statements, written or oral, or cause or encourage others to make any such
statements to any third party that defame, disparage, or in any way criticize
your personal and/or business reputation, practices or conduct.  “Third party”
as used in this paragraph means (a) someone not employed by or affiliated with
QuickLogic; or (b) someone employed by or affiliated with QuickLogic who does
not have a legitimate business need to receive the statement by QuickLogic.

 

12.                               CONFIDENTIALITY.  You will hold in strictest
confidence the terms and conditions of this Transition Agreement, including the
fact and amounts of the separation payment and benefits made under it, and will
not disclose or publicize that information in any manner whatsoever; provided,
however, you may disclose that information in confidence to: (a) your spouse;
(b) your attorney, accountant, auditor, tax preparer, and financial advisor; and
(c) an arbitrator or court insofar as is necessary to pursue or defend any
action relating to the Transition Agreement.  You may also disclose that
information as otherwise required by law.  In particular, and without
limitation, you will not discuss this Transition Agreement with current or
former QuickLogic employees or other personnel, other than the Chief Executive
Officer of QuickLogic, or any other officer of QuickLogic authorized to discuss
the Transition Agreement with you.

 

13.                                RELEASE OF CLAIMS.

 


A.                                       IN CONSIDERATION OF THE SEPARATION
PAYMENT AND BENEFITS YOU WILL RECEIVE UNDER THIS TRANSITION AGREEMENT, YOU FULLY
AND FOREVER RELEASE, ON BEHALF OF YOURSELF AND YOUR HEIRS, FAMILY MEMBERS,
EXECUTORS, AGENTS, AND ASSIGNS, QUICKLOGIC AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, INVESTORS, SHAREHOLDERS, ADMINISTRATORS, AFFILIATES,
DIVISIONS, SUBSIDIARIES, PREDECESSOR AND SUCCESSOR CORPORATIONS, AND ASSIGNS
(“THE RELEASEES”) FROM, AND AGREE NOT TO SUE ANY OF THEM CONCERNING, ANY CLAIM,
DUTY, OBLIGATION OR CAUSE OF ACTION RELATING TO ANY MATTERS OF ANY KIND, WHETHER
PRESENTLY KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, THAT YOU POSSESS OR MAY
POSSESS ARISING FROM ANY ALLEGED OMISSIONS, ACTS, OR EVENTS THAT HAVE OCCURRED
UP UNTIL AND INCLUDING THE EFFECTIVE DATE OF THIS TRANSITION AGREEMENT
INCLUDING, WITHOUT LIMITATION:

 

4

--------------------------------------------------------------------------------



 


(1)                                  ANY AND ALL CLAIMS RELATING TO OR ARISING
FROM YOUR EMPLOYMENT RELATIONSHIP WITH QUICKLOGIC AND THE TERMINATION OF THAT
RELATIONSHIP;


 


(2)                                  ANY AND ALL CLAIMS RELATING TO, OR ARISING
FROM, YOUR RIGHT TO PURCHASE, OR ACTUAL PURCHASE OF SHARES OF STOCK OF
QUICKLOGIC, INCLUDING, WITHOUT LIMITATION, ANY CLAIMS FOR FRAUD,
MISREPRESENTATION, BREACH OF FIDUCIARY DUTY, BREACH OF DUTY UNDER APPLICABLE
STATE CORPORATE LAW, AND SECURITIES FRAUD UNDER ANY STATE OR FEDERAL LAW;


 


(3)                                  ANY AND ALL CLAIMS UNDER THE LAW OF ANY
JURISDICTION INCLUDING, BUT NOT LIMITED TO, WRONGFUL DISCHARGE OF EMPLOYMENT;
CONSTRUCTIVE DISCHARGE FROM EMPLOYMENT; TERMINATION IN VIOLATION OF PUBLIC
POLICY; DISCRIMINATION; BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF
A COVENANT OF GOOD FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; PROMISSORY
ESTOPPEL; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT
OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL INTERFERENCE WITH
CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; UNFAIR BUSINESS PRACTICES;
DEFAMATION; LIBEL; SLANDER; NEGLIGENCE; PERSONAL INJURY; ASSAULT; BATTERY;
INVASION OF PRIVACY; FALSE IMPRISONMENT; AND CONVERSION;


 


(4)                                  ANY AND ALL CLAIMS FOR VIOLATION OF ANY
FEDERAL, STATE OR MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO (AS AMENDED),
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF
1990, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND THE CALIFORNIA FAMILY RIGHTS
ACT;


 


(5)                                  ANY AND ALL CLAIMS FOR VIOLATION OF THE
FEDERAL, OR ANY STATE, CONSTITUTION;


 


(6)                                  ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER
LAWS AND REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION;


 


(7)                                  ANY CLAIM FOR ANY LOSS, COST, DAMAGE, OR
EXPENSE ARISING OUT OF ANY DISPUTE OVER THE NON-WITHHOLDING OR OTHER TAX
TREATMENT OF ANY OF THE PROCEEDS RECEIVED BY EMPLOYEE AS A RESULT OF THIS
TRANSITION AGREEMENT; AND


 


(8)                                  ANY AND ALL CLAIMS FOR ATTORNEYS’ FEES AND
COSTS.

 

5

--------------------------------------------------------------------------------



 


B.                                      THIS RELEASE OF CLAIMS DOES NOT EXTEND
TO ANY CLAIM FOR UNEMPLOYMENT INSURANCE BENEFITS; ANY CLAIM FOR WORKERS’
COMPENSATION BENEFITS; CLAIMS UNDER DIVISION 3, ARTICLE 2 OF THE CALIFORNIA
LABOR CODE (WHICH INCLUDES CALIFORNIA LABOR CODE SECTION 2802 REGARDING
INDEMNITY FOR NECESSARY EXPENDITURES OR LOSSES BY EMPLOYEE); ANY CLAIMS THAT YOU
CURRENTLY HAVE OR IN THE FUTURE MAY HAVE FOR INDEMNIFICATION (STATUTORY,
EQUITABLE, CONTRACTUAL, PURSUANT TO QUICKLOGIC’S GOVERNING DOCUMENTS, OR
OTHERWISE) OR CONTRIBUTION; AND ANY CLAIM THAT BY LAW MAY NOT BE WAIVED BY
PRIVATE AGREEMENT WITHOUT JUDICIAL OR GOVERNMENTAL SUPERVISION.


 


C.                                       THIS RELEASE WILL BE AND REMAIN IN
EFFECT IN ALL RESPECTS A COMPLETE GENERAL RELEASE AS TO THE MATTERS RELEASED. 
THIS RELEASE DOES NOT EXTEND TO ANY OBLIGATIONS INCURRED UNDER THIS TRANSITION
AGREEMENT.


 


D.                                      YOU ACKNOWLEDGE THAT BY GRANTING THIS
RELEASE, YOU ARE WAIVING CLAIMS THAT YOU KNOW ABOUT AS WELL AS ALL OTHER
CLAIMS.  YOU THEREFORE ARE WAIVING CALIFORNIA CIVIL CODE SECTION 1542, WHICH
STATES:


 


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


 


E.                                       QUICKLOGIC HEREBY REPRESENTS AND
WARRANTS THAT IT CURRENTLY IS NOT AWARE OF ANY ACTS, FACTS OR CIRCUMSTANCES THAT
GIVE RISE TO ANY CLAIMS IT MAY HAVE AGAINST YOU.


 

14.                                 ARBITRATION.  Any and all disputes arising
out of the terms of this Transition Agreement, their interpretation, and any of
the matters released under this Transition Agreement, will be subject to binding
arbitration in Santa Clara County before the American Arbitration Association
under its National Rules for the Resolution of Employment Disputes supplemented
by the California Code of Civil Procedure.  The prevailing party in any
arbitration will be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award.  The prevailing party in any
arbitration shall be awarded the party’s reasonable attorneys’ fees and costs. 
QuickLogic and you waive the right to have any dispute between us resolved in a
court of law by a judge or jury.  This paragraph will not prevent either of you
or QuickLogic from seeking provisional injunctive relief from any court having
jurisdiction over you and QuickLogic and the subject matter of any dispute
relating to obligations under this Transition Agreement and your Confidentiality
Agreement.

 

6

--------------------------------------------------------------------------------


 

15.                                 OTHER TERMS.

 

a.                                       This Transition Agreement, including
the attached Employment Agreement, the attached Indemnification Agreement
between you and QuickLogic dated August 3, 2005, and, when executed, the
Supplemental Release of Claims, constitutes the complete, final, and exclusive
embodiment of the entire agreement between you and QuickLogic with regard to the
subject matter of the Transition Agreement.  It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained in the Transition Agreement.

 

b.                                      The Transition Agreement may not be
modified or amended except in writing, signed both by you and a duly authorized
officer of QuickLogic.

 

c.                                       The Transition Agreement will bind the
heirs, personal representatives, successors, and assigns of both you and
QuickLogic, and inure to the benefit of both you and QuickLogic and their
respective heirs, successors and assigns.

 

d.                                      The Transition Agreement will be deemed
to have been entered into and will be construed and enforced in accordance with
the laws of the State of California as applied to contracts made and to be
performed entirely within the State of California.

 

e.                                       This Transition Agreement constitutes a
compromise and settlement of actual or potential disputed claims.  No action
taken by you or QuickLogic, either previously or in connection with this
Transition Agreement, will be deemed or construed to be:

 

(1)                                  an admission of the truth or falsity of any
claims made or any potential claims; or

 

(2)                                  an acknowledgment or admission by either of
you or QuickLogic of any fault or liability whatsoever to the other or to any
third party.

 

f.                                         In the event that QuickLogic believes
that you have failed to comply with the terms of this Transition Agreement,
QuickLogic shall provide you written notice, with reasonable particularity of
its position and the basis therefore, and a 5-business day period from receipt
by you of the written notice (the “Notice Period”) to respond to the written
notice and/or to cure any alleged failure to comply with the terms of this
Transition Agreement.  QuickLogic shall not attempt to recover any of the
severance payment and benefits provided to you under this Transition Agreement
unless it believes, in good faith, that you have failed to cure and remain in
active noncompliance with the terms of this Transition Agreement following the
expiration of the Notice Period.  Any written

 

7

--------------------------------------------------------------------------------


 

notices issued pursuant to this paragraph shall be delivered to you at the
address listed for you at the beginning of this Transition Agreement, by
messenger, overnight courier or registered/certified mail, or to such other
updated address that you provide to QuickLogic for these purposes.

 

g.                                      If any provision of this Transition
Agreement is determined to be invalid or unenforceable, in whole or in part,
then this determination will not affect any other provision of the Transition
Agreement, and the provision in question shall be modified by the court so as to
be rendered enforceable.

 

h.                                      The failure by QuickLogic to insist upon
the performance of any of the terms and conditions in this Transition Agreement,
or its failure to prosecute any breach of any of the terms and conditions of
this Transition Agreement, will not be construed later as a waiver of any such
terms or conditions, and this entire Transition Agreement will remain in full
force and effect.

 

i.                                          We each will bear own costs, expert
fees, attorneys’ fees and other fees incurred in connection with this Transition
Agreement, except as provided in this Transition Agreement.

 

j.                                          The section and paragraph headings
contained in this Transition Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Transition
Agreement.

 

16.                                 YOUR KNOWING AND VOLUNTARY ACCEPTANCE OF
AGREEMENT.

 

a.                                       You acknowledge and agree that you were
provided with twenty-one (21) days in which to consider the original version of
this Transition Agreement and that you waive the recommencement of the 21-day
period on account of changes made to the original version.

 

b.                                      You are advised to consult an attorney
about this Transition Agreement.

 

c.                                       If you accept this Transition
Agreement, you then will have an additional seven (7) days in which to revoke
your acceptance, which you would do by sending me a written notice of
revocation.  If you do not timely revoke your acceptance of this Transition
Agreement, then the first day after expiration of the 7-day revocation period
will be the Effective Date of this Transition Agreement.

 

d.                                      You acknowledge that this Transition
Agreement is executed voluntarily and without any duress or undue influence, and
with the full intent of releasing all claims.  You further acknowledge that:

 

8

--------------------------------------------------------------------------------


 

(1)                                  you have read this Transition Agreement;

 

(2)                                  you understand the terms and consequences
of this Transition Agreement and of the releases it contains; and

 

(3)                                  you are fully aware of the legal and
binding effect of this Transition Agreement.

 

If this Transition Agreement is acceptable to you, please sign in the space
provided below and return it to me by September 3, 2008.  All obligations of
QuickLogic under this Transition Agreement are contingent upon the occurrence of
the Effective Date, as defined above.

 

On behalf of QuickLogic, I wish you much success in your future endeavors.

 

Sincerely,

 

QUICKLOGIC CORPORATION

 

 

By:

/s/ E. Thomas Hart

 

 

E. Thomas Hart

 

 

Chief Executive Officer

 

 

 

 

 

AGREED AND ACCEPTED:

 

 

 

/s/ Carl M. Mills

 

Carl M. Mills

 

 

 

 

 

Dated: 28 Aug, 2008

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL RELEASE OF CLAIMS

 

--------------------------------------------------------------------------------


 

SUPPLEMENTAL RELEASE OF CLAIMS (“SUPPLEMENTAL RELEASE”)

 

YOU ARE ADVISED TO CONSULT AN ATTORNEY ABOUT THIS SUPPLEMENTAL RELEASE

 

1.                                      In exchange for valuable consideration,
the receipt of which is hereby acknowledged, I hereby fully and forever release,
on behalf of myself and my heirs, family members, executors, agents, and
assigns, QuickLogic Corporation (“QuickLogic”) and its officers, directors,
employees, agents, investors, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations, and assigns
(“the Releasees”) from, and agree not to sue any of them concerning, any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that I possess or may
possess arising from any alleged omissions, acts, or events that have occurred
up until and including the Effective Date of this Supplemental Release, without
limitation:

 

a.                                       any and all claims relating to or
arising from my employment relationship with QuickLogic and the termination of
that relationship;

 

b.                                      any and all claims relating to, or
arising from, my right to purchase, or actual purchase of shares of stock of
QuickLogic, including, without limitation, any claims for fraud,
misrepresentation, breach of fiduciary duty, breach of duty under applicable
state corporate law, and securities fraud under any state or federal law;

 

c.                                       any and all claims under the law of any
jurisdiction including, but not limited to, wrongful discharge of employment;
constructive discharge from employment; termination in violation of public
policy; discrimination; breach of contract, both express and implied; breach of
a covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion;

 

d.                                      any and all claims for violation of any
federal, state or municipal statute, including, but not limited to (as amended),
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Employee Retirement Income Security Act of 1974, the Worker Adjustment
and Retraining Notification Act, the Family and Medical Leave Act, the
California Fair Employment and Housing Act, and the California Family Rights
Act;

 

e.                                       any and all claims for violation of the
federal, or any state, constitution;

 

f.                                         any and all claims arising out of any
other laws and regulations relating to employment or employment discrimination;

 

--------------------------------------------------------------------------------


 

g.                                      any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of any of the proceeds received by Employee as a result of this
Agreement; and

 

h.                                      any and all claims for attorneys’ fees
and costs.

 

2.                                      This Supplemental Release will be and
remain in effect in all respects a complete general release as to the matters
released.  This release does not extend to any obligations incurred under my
Transition Agreement with QuickLogic.

 

3.                                       I acknowledge that by granting this
release, I am waiving claims that I know about as well as all other claims.  I
therefore am waiving California Civil Code section 1542, which states:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

 


4.                                       THIS SUPPLEMENTAL RELEASE DOES NOT
EXTEND TO ANY CLAIM FOR UNEMPLOYMENT INSURANCE BENEFITS; ANY CLAIM FOR WORKERS’
COMPENSATION BENEFITS; ANY CLAIMS UNDER DIVISION 3, ARTICLE 2 OF THE CALIFORNIA
LABOR CODE (WHICH INCLUDES CALIFORNIA LABOR CODE SECTION 2802 REGARDING
INDEMNITY FOR NECESSARY EXPENDITURES OR LOSSES BY EMPLOYEE) AND ANY CLAIM THAT
BY LAW MAY NOT BE WAIVED BY PRIVATE AGREEMENT WITHOUT JUDICIAL OR GOVERNMENTAL
SUPERVISION.  SIMILARLY, THIS SUPPLEMENTAL RELEASE DOES NOT EXTEND TO ANY CLAIMS
THAT YOU CURRENTLY HAVE OR IN THE FUTURE MAY HAVE FOR INDEMNIFICATION
(STATUTORY, EQUITABLE, CONTRACTUAL, PURSUANT TO THE QUICKLOGIC’S GOVERNING
DOCUMENTS, OR OTHERWISE) OR CONTRIBUTION.


 

5.                                       I acknowledge and agree that I have
been provided with twenty-one (21) days in which to consider this Supplemental
Release, although I am free to accept it at anytime within that 21-day period.

 

6.                                       If I accept this Supplemental Release,
I then will have an additional seven (7) days in which to revoke my acceptance,
which I may do by sending the Chief Executive Officer of QuickLogic a written
notice of revocation.  If I do not timely revoke my acceptance of this
Supplemental Release, then the first day after expiration of the 7-day
revocation period will be its Effective Date.

 

7.                                       I acknowledge that this Supplemental
Release is executed voluntarily and without any duress or undue influence, and
with the full intent of releasing all claims.  I further acknowledge that:

 

a.                                       I have read this Supplemental Release;

 

b.                                      I understand the terms and consequences
of this Supplemental Release; and

 

2

--------------------------------------------------------------------------------


 

c.                                       I am fully aware of the legal and
binding effect of this Supplemental Release.

 

AGREED AND ACCEPTED:

 

 

 

Dated:                       , 2008.

 

 

Carl M. Mills

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EMPLOYMENT PROPRIETARY INFORMATION, INVENTION & ARBITRATION AGREEMENT

 

--------------------------------------------------------------------------------